                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

NATIONWIDE MUTUAL FIRE                            )
INSURANCE COMPANY,                                )
                                                  )
               Plaintiff,                         )
                                                  )
v.                                                )          No. 3:19-CV-289-CEA-HBG
                                                  )
ANDREW RAGONE, and FRANK                          )
MUSOLINO,                                         )
                                                  )
               Defendants.                        )

                               MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is a Motion for Withdrawal [Doc. 41], filed by Attorney Adam

Selvidge, counsel for Defendant Frank Musolino.            For grounds, the Motion states that

circumstances have arisen that render it impossible for Attorney Selvidge to continue representing

Defendant Musolino. The Motion provides Defendant Musolino’s current mailing address and his

telephone number. In addition, a copy of the Motion was provided to Defendant Musolino fourteen

(14) days prior to being filed. Finally, the Motion requests that Defendant Musolino be given

thirty (30) days to retain new counsel or advise the Court that he will proceed pro se.

       Pursuant to Local Rule 83.4, in order to withdraw from a case, an attorney must do the

following:

                       (1) File a motion with the Court requesting permission to
                       withdraw as counsel of record;

                       (2) Include in the motion the current mailing address and
                       telephone number of the client;
                       (3) Unless the motion is signed by both the attorney and the
                       client or a consent to the withdrawal signed by the client is
                       attached to the motion, provide a copy of the motion to the
                       client at least 14 days prior to the date the motion is filed;

                       (4) If a hearing date on the motion is set, certify in writing to
                       the Court that the client was served at least 7 days before the
                       hearing with notice (i) of the date, time, and place of hearing
                       and (ii) that the client as a right to appear and be heard on
                       the motion; and

                       (5) Certify to the Court that the above requirements have
                       been met.

       The Court finds that Attorney Selvidge’s Motion for Withdrawal complies with the Local

Rules. Accordingly, the Motion for Withdrawal [Doc. 41] is GRANTED IN PART. The Court

expects Attorney Selvidge to provide copies of any relevant documents to any future counsel for

Defendant Musolino or directly to Defendant Musolino upon request. Attorney Selvidge is hereby

RELIEVED of his duties as counsel in this case.

       The Motion also requests that Defendant Musolino be given thirty (30) days to retain new

counsel or advise the Court that he will proceed pro se. The Court notes that Attorney Selvidge

originally filed his motion for withdrawal on June 18, 2021, and it was denied without prejudice.

Defendant Musolino has had sufficient time to retain counsel, and the Court notes that there are

no imminent deadlines contained in the Scheduling Order. See [Doc. 36].

       Accordingly, Defendant Musolino is hereby ADMONISHED that he is DEEMED to be

proceeding pro se. Until he obtains substitute counsel, it is his obligation to stay up to date on the

status of this case and comply with the deadlines set by the Court. Likewise, if he elects to proceed

in this case without an attorney, he is responsible for complying with all deadlines set by the Court

and responding to any requests for relief by other parties, see E.D. Tenn. L.R. 7.1. Defendant




                                                  2
Musolino, like any other party, will be expected to comply with the Federal Rules of Civil

Procedure, the Local Rules, and the Court’s Orders.

       The Clerk of Court is DIRECTED to mail a copy of this Memorandum and Order to

Defendant Musolino at the address provided in the Motion for Withdrawal and to update CM/ECF

accordingly.

       IT IS SO ORDERED.

                                            ENTER:


                                            United States Magistrate Judge




                                               3
